DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/20/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 16-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2013-004212A in view of Kim (US 2013/0115481 A1).
Regarding claim 1 JP 2013-004212A discloses a battery cell (battery system [0001], Fig. 1-10), comprising:
a negative terminal (negative electrode terminal 132 [0033]);
a positive terminal (positive electrode terminal 131 [0033]); and
a fast discharging device (battery short circuiting element 10 [0034] which safely discharges the battery [0001]) including;
a first busbar that is electrically and mechanically connected to the negative terminal (negative electrode connection member 12 [0034]);
a second busbar that is electrically and mechanically connected to the positive terminal (positive electrode connection member 11 [0034]); and
an activation unit that is connected to the first busbar and to the second busbar (short circuiting element 13 [0034]).
However, JP 2013-004212A does not disclose characterized in that at least one connection element is arranged between at least one busbar of the first and second busbar and at least one terminal of the negative and positive terminal, whereat the at least one connection element is electrically conductive and has a melting temperature, and wherein the melting temperature of the at least one connection element is lower than a melting temperature of the at least one busbar, and lower than a melting temperature of the at least one terminal.
Kim discloses lead plates respectively bonded onto the electrode terminal and cap plate ([0046]), wherein bonding includes soldering ([0066]).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  
 	The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” 
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 
Further regarding claim 1, the combination envisages the claim limitation “the fast discharging device has not been activated by the amount of energy that has been introduced into the activation unit by heating the at least one connection element for connecting the at least one busbar of the first and second busbar to the at least one terminal of the negative and positive terminal” because Fig. 1-10 of JP 2013-004212A show the different locations of the battery short circuiting element 13 and point at which connection member 11,12 are joined to terminal 131,132 and bonding by soldering occurs only where the lead plate is bonded to the electrode terminal, as taught by Kim.
Regarding claim 2, modified JP 2013-004212A discloses all of the claim limitations as set forth above.  JP 2013-004212A further discloses the battery cell includes a housing forming one of the positive terminal and negative terminal, and the other of the positive terminal and negative terminal protrudes from the housing (connect either positive or negative electrode terminal with housing 102 which is made of an electrically conductive metal member [0069]).
Regarding claim 3, modified JP 2013-004212A discloses all of the claim limitations as set forth above.  JP 2013-004212A further discloses the positive terminal and negative terminal each have a flat contact surface, the contact surfaces of the positive and negative terminals arranged parallel offset in respect to one another (Fig. 6B, 9B, 10).
Regarding claim 4, modified JP 2013-004212A discloses all of the claim limitations as set forth above.  JP 2013-004212A further discloses the first and second busbars extend from the activation unit in opposite directions (Fig. 1-10).
Regarding claim 5, modified JP 2013-004212A discloses all of the claim limitations as set forth above.  JP 2013-004212A further discloses the first and second busbars each have a flat contact area, the contact areas of the positive and negative terminals arranged parallel offset in respect to one another (Fig. 1-10).
Regarding claim 6, modified JP 2013-004212A discloses all of the claim limitations as set forth above.  Kim further discloses the first busbar overlaps the negative terminal in a first contact zone, and a first connection element arranged between the first busbar and the negative terminal extends over the entire first contact zone; and/or the second busbar overlaps the positive terminal in a second contact zone, and a second connection element arranged between the second busbar and the positive terminal extends over the entire second contact zone (bonding [0046] by soldering [0066]).
Regarding claim 7, modified JP 2013-004212A discloses all of the claim limitations as set forth above.  Kim further discloses the at least one connection element is made of a metallic alloy (soldering [0066]).
Regarding claim 16, modified JP 2013-004212A discloses all of the claim limitations as set forth above.  Kim further discloses each of the at least one connection element is melted by said heating between the at least one busbar of the first and second busbar and the at least one terminal of the negative and positive terminal (bonding by soldering [0046], [0066]).
Regarding claim 17, modified JP 2013-004212A discloses all of the claim limitations as set forth above.  JP 2013-004212A further discloses the activation unit includes solder that is not melted by said amount of energy (short circuiting element member 13 includes electric conductor 15,16 which are foil-like metal members [0037]).  Further regarding claim 17, the combination envisages the claim limitation “not melted by said amount of energy” because Fig. 1-10 of JP 2013-004212A show the different locations of the battery short circuiting element 13 and point at which connection member 11,12 are joined to terminal 131,132 and bonding by soldering occurs only where the lead plate is bonded to the electrode terminal, as taught by Kim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        6/29/2022